Citation Nr: 1213856	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for panic disorder without agoraphobia and depressive disorder, to include entitlement to a total rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can address the merits of the claim.  The Veteran has alleged that his psychiatric disorder is worse than the current 10 percent evaluation contemplates.  At the February 2012 hearing, he noted that since the 2007 VA examination, many issues had occurred involving his psychiatric disorder.  See transcript on page 5.  The Board finds that such statement was indicative of the Veteran claiming that his disability had worsened since the last examination.  Thus, a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, the Veteran reports having received VA treatment for the psychiatric disorder.  In reviewing the VA treatment records in the file, the Board finds that the records missing are ones dated from November 2005 to March 2007 and from October 2009 to the present time.  The Board has checked to see if the Veteran's Virtual VA file has these records, and they are not there.  These records are relevant to the issue on appeal and must be obtained.

The Veteran indicated having received private treatment for psychiatric symptoms.  Following the February 2012 Board hearing, he submitted October 2009 records from the Mental Health Care, Inc.  The Veteran should inform VA if there are other private treatment records pertaining to the psychiatric disorder that have not been obtained and provide VA permission to obtain the records, or he may submit them himself.

In addition, the Veteran's Vocational Rehabilitation folder should be obtained and associated with his record.

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO denied TDIU in a 2009 rating decision.  However, the Veteran thereafter raised the issue of being unable to work in connection with his claim for an increased rating during his hearing.  See hearing transcript at pp. 5-6.  Accordingly, this matter is part of the claim for an increased rating.  On remand, the Veteran should be asked to complete an updated TDIU claim form and notice of how to substantiate the claim for an increased rating on the basis of TDIU should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran complete an updated TDIU claim form.  

Provide notice pursuant to the Veterans Claims Assistance Act informing the Veteran how he can substantiate his claim for an increased rating for the service-connected psychiatric disorder on the basis of TDIU.  

Also, ask the Veteran to provide information and a completed authorization release form for any non-VA treatment records pertaining to his psychiatric disorder.  The Veteran may submit these records himself.  All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records from the medical center in Tampa, Florida, from November 2005 to March 2007 and records dating from October 2009.  

3.  Obtain the Veteran's Vocational Rehabilitation folder.

4.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected psychiatric disorder.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  Any appropriate testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner should also provide a Global Assessment of Functioning (GAF) score and explain what the assigned GAF score represents in terms of psychiatric impairment.  The examiner is also asked to address whether the Veteran is prevented from securing and following substantially gainful employment due to the service-connected panic disorder without agoraphobia and depressive disorder, taking into account his education and work experience but not his age.  

The examining physician should provide a complete rationale for all conclusions reached.

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an evaluation in excess of 10 percent for panic disorder without agoraphobia and depressive disorder, to include consideration of entitlement to a total rating for compensation based upon individual unemployability.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

